Exhibit 10.4

001—FTCI

 

 

LOGO [g443955g60k95.jpg]

Open-End Mortgage and Security Agreement

(Maximum Amount Unpaid Principal Indebtedness $1,435,000.00)

THIS OPEN-END MORTGAGE AND SECURITY AGREEMENT (the “Mortgage”) made as of
December 24, 2012, by DCP Holding Company, an Ohio corporation located at 100
Crowne Point Place, Cincinnati, Hamilton County, Ohio 45241 (the “Mortgagor”) in
favor of Fifth Third Bank, an Ohio banking corporation located at 38 Fountain
Square Plaza, Cincinnati, Hamilton County, Ohio 45263 for itself and as agent
for any affiliate of Fifth Third Bancorp (hereinafter interchangeably referred
to as the “Mortgagee” or “Lender”).

W I T N E S S E T H:

WHEREAS, Mortgagor is indebted to Mortgagee in the aggregate principal amount of
One Million Three Hundred Forty Thousand and 00/100 Dollars ($1,340,000.00)
pursuant to the Term Note, dated December 24, 2012, executed by Mortgagor and
made payable to the order of Mortgagee, in the principal amount of $1,340,000.00
(the “Note”), and all agreements, instruments and documents executed or
delivered in connection with the foregoing or otherwise related thereto
(together with any amendments, modifications, or restatements thereof, the “Loan
Documents”); and

WHEREAS, Mortgagor desires to grant herein a first priority mortgage to
Mortgagee encumbering the real estate described below.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, and to secure (i) the payment of the Indebtedness and
Impositions (as defined below) and the interest thereon, (ii) the payment of any
advances or expenses of any kind incurred by Mortgagee pursuant to the
provisions of or on account of the Loan Documents or this Mortgage, (iii) the
repayment of future advances disbursed by Mortgagee to Mortgagor in excess of
the principal of the Indebtedness, and (iv) the performance of the obligations
of the Mortgagor under the Loan Documents, the parties hereby agree as follows:

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) 52381-27-1-S.FOUS



--------------------------------------------------------------------------------

ARTICLE 1

GRANTING PROVISIONS

The Mortgagor does hereby grant, bargain, sell, release, convey, assign,
transfer, grant a security interest in and mortgage to Mortgagee, its successors
and assigns forever, (a) the real estate located in Hamilton County, Ohio, more
particularly described in Exhibit A attached hereto (hereinafter the “Site”),
and (b) all of the estate, title and interest of Mortgagor, in law or equity,
of, in and to such real estate and the buildings and improvements now existing,
being constructed, or hereafter constructed or placed thereon, all of the
rights, privileges, licenses, easements and appurtenances belonging to such real
estate (including all heretofore or hereafter vacated streets or alleys which
are about such real estate), and all fixtures of every kind whatsoever located
in or on, or attached to, and used or intended to be used in connection with or
with the operation of such real estate, buildings, structures or other
improvements thereon or in connection with any construction now or to be
conducted or which may be conducted thereon, together with all building
materials and equipment now or hereafter delivered to such real estate and
intended to be installed therein; and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to any of the foregoing,
and the proceeds of any of the foregoing (all of the foregoing, including the
Site, being hereinafter collectively called the “Property”).

The Mortgagor further hereby grants, conveys, and assigns to Mortgagee, its
successors and assigns all rents, issues and profits of any of the foregoing and
all proceeds of the conversion (whether voluntary or involuntary) of any of the
same into cash or liquidated claims, including, without limitation, proceeds of
insurance and condemnation awards.

TO HAVE AND TO HOLD the Property hereby conveyed, granted and assigned, unto
Mortgagee, and its successors and assigns forever, for the uses and purposes
herein set forth.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

2.1 In General. Mortgagor represents and warrants that it is the sole lawful
owner in fee simple of the Property, that its title in and to the Property is
free, clear and unencumbered except for those covenants and restrictions of
record approved by Mortgagee in a signed writing and attached hereto as Exhibit
B and except for real estate taxes and assessments not yet due and payable; that
it has good legal right, authority, and full power to sell and convey the same
and to execute this Mortgage; that Mortgagor will make any further assurances of
title that Mortgagee may require; that Mortgagor will warrant and defend the
Property against all claims and demands whatsoever, and that Mortgagor will keep
and observe all of the terms of this Mortgage on Mortgagor’s part to be
performed.

2.2 No Proceedings. Mortgagor represents, covenants and warrants that there are
no suits or proceedings pending, or, to the knowledge of Mortgagor, threatened
against or affecting Mortgagor which, if adversely determined, would have an
adverse effect on the Property or financial condition or business of Mortgagor.

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 2 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

ARTICLE 3

COVENANTS

Mortgagor hereby covenants and agrees with Mortgagee as follows:

3.1 Indebtedness. Mortgagor will promptly pay and perform, or promptly cause to
be paid and performed, when due, the following obligations (hereinafter
collectively called the “Indebtedness”):

(a) each and every term, provision, condition, obligation, covenant, and
agreement of Mortgagor set forth in this Mortgage, the Loan Documents and in any
amendments, modifications or restatements to any of the foregoing;

(b) all future advances disbursed by Mortgagee to Mortgagor under Section 6.12
(Future Advances) of this Mortgage; and

(c) all loans, advances, indebtedness and each and every other obligation or
liability of Mortgagor owed to Mortgagee or any affiliate of Fifth Third
Bancorp, however created, of every kind and description, whether now existing or
hereafter arising and whether direct or indirect, primary or as guarantor or
surety, absolute or contingent, due or to become due, liquidated or
unliquidated, matured or unmatured, participated in whole or in part, created by
trust agreement, lease, overdraft, agreement, or otherwise, whether or not
secured by additional collateral, whether originated with Mortgagee or owed to
others and acquired by Mortgagee by purchase, assignment or otherwise, and
including, without limitation, all loans, advances, indebtedness and every
obligation arising under the Loan Documents, all obligations to perform or
forbear from performing acts, any and all Rate Management Obligations (as
defined in the Loan Documents), all amounts represented by letters of credit now
or hereafter issued by Mortgagee or any affiliate of Fifth Third Bancorp for the
benefit of or at the request of Mortgagor, all agreements, instruments and
documents evidencing, guarantying, securing or otherwise executed in connection
with any of the foregoing, together with any amendments, modifications, and
restatements thereof, and all expenses and attorneys’ fees incurred or other
sums disbursed by Mortgagee or any affiliate of Fifth Third Bancorp under this
Mortgage or any other document, instrument or agreement related to any of the
foregoing.

3.2 Impositions.

(a) Mortgagor will pay, or cause to be paid, when due all of the following
(hereinafter collectively called the “Impositions”): all real estate taxes,
personal property taxes, assessments, water and sewer rates and charges, and all
other governmental levies and charges, of every kind and nature whatsoever,
general and special, ordinary and extraordinary, which are assessed, levied,
confirmed, imposed or become a lien upon or against the Property or any portion
thereof, and all taxes, assessments and charges upon the rents, issues, income
or profits of the Property, or which become payable with respect thereto or with
respect to the occupancy, use or possession of the Property, whether such taxes,
assessments or charges are levied directly or indirectly. Mortgagor shall
deliver proof of payment of all such Impositions to Mortgagee upon the request
of Mortgagee. Notwithstanding any provision to the contrary in this
Section 3.2(a), any tax or special assessment which is a lien on the Property
may be paid in installments, provided that each installment is paid on or prior
to the date when the same is due without the imposition of any penalty.

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 3 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

(b) At the sole election of Mortgagee, Mortgagor shall pay to Mortgagee, with
each payment that shall become due and payable pursuant to terms of the Loan
Documents, the appropriate portion of the annual amount estimated by Mortgagee
to be sufficient to pay the real estate taxes and assessments levied against the
Property and the insurance premiums for policies required under Section 3.6
(Insurance) of this Mortgage, and such sums shall be held by Mortgagee without
interest in order to pay such taxes, assessments and insurance premiums 30 days
prior to their due date; provided that if an Event of Default shall occur under
this Mortgage, Mortgagee may elect to apply, to the full extent permitted by
law, any or all of said sums held pursuant to this Section 3.2(b) in such manner
as Mortgagee shall determine in its sole discretion.

3.3 Compliance with Laws. Mortgagor will comply with all federal, state and
local laws, regulations and orders to which the Property or the activities
conducted on the Property are subject.

3.4 Condition of Property. Mortgagor will maintain the Property in good order
and condition and make all repairs necessary to that end, will suffer no waste
to the Property, and will cause all repairs and maintenance to the Property to
be done in a good and workmanlike manner.

3.5 Improvements. Mortgagor will not remove or materially change any
improvements once installed or placed on the Property, or suffer or permit
others to do so.

3.6 Insurance.

(a) Mortgagor at its sole cost and expense shall provide and keep in force at
all times for the benefit of Mortgagee, in accordance with the Loan Documents,
with respect to the Property (with such deductibles as may be satisfactory to
Mortgagee, from time to time, in its reasonable discretion): (i) insurance
against loss of or damage to the Improvements by fire and other hazards covered
by so-called “extended coverage” insurance, with a replacement cost endorsement,
and such other casualties and hazards as Mortgagee shall reasonably require from
time to time; (ii) earthquake insurance; (iii) flood insurance in the maximum
available amount if the Improvements are located in a flood hazard area;
(iv) business interruption insurance; (v) boiler and machinery insurance;
(vi) comprehensive general public liability insurance against claims for bodily
injury, death or property damage in customary and adequate amounts, or, in
Mortgagee’s discretion, in such amounts as may be reasonably satisfactory or
desirable to Mortgagee, from time to time, in its reasonable discretion;
(vii) during the course of any construction or repair of the Property, workers’
compensation insurance for all employees involved in such construction or
repair, and builder’s risk completed value insurance against “all risks of
physical loss,” covering the total value of work performed and equipment,
supplies and materials furnished, and containing the “permission to occupy upon
completion of work or occupancy” endorsement; and (viii) such other insurance on
the Property (including, without limitation, increases in amounts and
modifications of forms of insurance existing on the date hereof), as Mortgagee
may reasonably require from time to time. The policies of insurance required by
this Section 3.6(a) shall be with such companies, in such forms and amounts, and
for such periods, as Mortgagee shall require from time to time, and shall insure
the respective interests of Mortgagor and Mortgagee. Such insurance may be
provided in umbrella policies which insure any and all real or personal property
in which Mortgagor has an interest in addition to the Property, any property
encumbered by any other deed of trust or mortgage given by Mortgagor for the
benefit of Mortgagee, or any personal property in which a security interest in
favor of Mortgagee has been granted under the Loan Documents. The insurance
proceeds from all such policies of insurance (other than the proceeds from the
comprehensive general public liability policy required under clause (vi)

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 4 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

above) shall be payable to Mortgagee pursuant to a noncontributing first
mortgagee endorsements satisfactory in form and substance to Mortgagee.
Certificates of the original policies and renewals thereof covering the risks
provided by this Mortgage to be insured against, and bearing satisfactory
evidence of payment of all premiums thereon, shall be delivered to and held by
Mortgagee on demand. Without limiting the generality of the foregoing, Mortgagor
shall deliver to Mortgagee all insurance policies and certificates that are
requested by Mortgagee. At least thirty (30) days prior to the expiration of
each policy required to be provided by Mortgagor, Mortgagor shall deliver
certificates of renewal policies to Mortgagee with appropriate evidence of
payment of premiums therefore. All insurance policies required by this Mortgage
shall (1) include effective waivers by the insurer of all rights of subrogation
against any named insured and any other loss payee; and (2) provide that any
losses shall be payable to Mortgagee notwithstanding:

(i) any act, failure to act or negligence of or violation of warranties,
declarations or conditions contained in such policy by any named insured or
other loss payee,

(ii) the occupation or use of the Improvements or the Site for purposes more
hazardous than permitted by the terms thereof,

(iii) any foreclosure or other action or proceeding taken by Mortgagee pursuant
to any provisions of this Mortgage, or

(iv) any change in title to or ownership of the Property;

(3) provide that no cancellation, reduction in amount or material change in
coverage thereof shall be effective until at least thirty (30) days after
receipt by Mortgagee of written notice thereof; and (4) be satisfactory in all
other respects to Mortgagee. Mortgagor shall not permit any activity to occur or
condition to exist on or with respect to the Property that would wholly or
partially invalidate any of the insurance thereon. Mortgagor shall give prompt
written notice to Mortgagee of any damage to, destruction of or other loss in
respect of the Property, irrespective of whether any such damage, destruction or
loss gives rise to an insurance claim. Mortgagor shall not carry additional
insurance in respect of the Property unless such insurance is endorsed in favor
of Mortgagee as loss payee.

(b) Mortgagor irrevocably makes, constitutes and appoints Mortgagee (and all
officers, employees or agents designated by Mortgagee) as Mortgagor’s true and
lawful attorney-in-fact and agent, with full power of substitution, for the
purpose of making and adjusting claims under such policies of insurance,
endorsing the name of Mortgagor on any check, draft, instrument or other item or
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect to such policies of insurance required
above or to pay any premium in whole or in part relating thereto. Mortgagee,
without waiving or releasing any obligations or default by Mortgagor hereunder,
may (but shall be under no obligation to do so) at any time maintain such action
with respect thereto which Mortgagee deems advisable. All sums disbursed by
Mortgagee in connection therewith, including attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, on demand, by
Mortgagor to Mortgagee and shall be additional Indebtedness secured by this
Mortgage.

(c) All proceeds of the insurance required to be obtained by Mortgagor
hereunder, other than those relating to the comprehensive general public
liability insurance, shall be held

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 5 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

in trust for and paid promptly to Mortgagee, and Mortgagee may deduct from such
proceeds any expenses, including, without limitation, legal fees, incurred by
Mortgagee in connection with adjusting and obtaining such proceeds (the balance
remaining after such deduction being hereinafter referred to as the “Net
Insurance Proceeds”). Mortgagee may, at its option, either:

(1) apply the Net Insurance Proceeds in reduction or satisfaction of all or any
part of the Indebtedness, whether then matured or not, in which event Mortgagor
shall be relieved of its obligation to maintain and restore the property
relating to such proceeds to the extent that Mortgagee so applies such Net
Insurance Proceeds; or (2) release the Net Insurance Proceeds to Mortgagor in
whole or in part upon conditions satisfactory to Mortgagee. Prior to the
occurrence of an Event of Default, Mortgagor shall have the right to adjust and
compromise any such claims, subject to Mortgagee’s prior consent thereto, which
consent shall not be unreasonably withheld.

(d) The application of any insurance proceeds toward the payment or performance
of the Indebtedness shall not be deemed a waiver by Mortgagee of its right to
receive payment or performance of the rest of the Indebtedness in accordance
with the provisions of this Mortgage, the Loan Documents and in any amendments,
modifications or restatements to any of the foregoing.

(e) In the event of a foreclosure under this Mortgage, the purchaser of the
Property shall succeed to all of the rights of Mortgagor, including any right to
unearned premiums, in and to all policies of insurance which Mortgagor is
required to maintain under this Section 3.6 and to all proceeds of such
insurance.

(f) Without limiting Mortgagee’s rights under Section 3.9 of this Mortgage, if
Mortgagor shall fail to keep the Property insured in accordance with this
Mortgage and the other Loan Documents, Mortgagee may, but shall not be obligated
to, do so. Mortgagor shall reimburse Mortgagee on demand for amounts incurred or
expended therefore, with interest thereon pursuant to Section 3.9 hereof, and
all such amounts incurred or expended, and all such interest thereon, shall be
additional Indebtedness of Mortgagor secured hereby.

3.7 Sale, Transfer or Encumbrance.

(a) Mortgagor will not further mortgage, sell or convey, or grant a deed of
trust, pledge, or grant a security interest in any of the Property, or contract
to do any of the foregoing, or execute a land contract or installment sales
contract, enter into a lease (whether with or without option to purchase) or
otherwise dispose of, further encumber or suffer the encumbrance of any of the
Property, whether by operation of law or otherwise.

(b) Mortgagor shall pay and discharge promptly, at Mortgagor’s cost and expense,
all liens, encumbrances, and charges upon any part of the Property or any
interest therein. If Mortgagor shall fail to discharge any such lien,
encumbrance, or charge, then, in addition to any other right or remedy of
Mortgagee, Mortgagee may, but shall not be obligated to, discharge the same,
either by paying the amount claimed to be due, or by procuring the discharge of
such lien by depositing in court a bond or the amount claimed or otherwise
giving security for such claim, or in such manner as is or may be prescribed by
law.

(c) Mortgagor will not institute or cause to be instituted any proceedings that
could change the permitted use of the Property from the use presently zoned, and
shall not grant any easements or licenses with respect to the Property.

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 6 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

(d) If a portion of the Property, or any beneficial interest therein, is sold,
conveyed, transferred, encumbered, or full possessory rights therein
transferred, whether voluntarily, involuntarily, or by operation of law, then
the Mortgagee may declare all sums secured by this Mortgage to be immediately
due and payable, whether or not the Mortgagee has consented or waived its rights
in connection with any previous transaction of the same or a different nature.

3.8 Eminent Domain.

(a) Mortgagor shall give immediate notice to Mortgagee upon Mortgagor’s
obtaining knowledge of (i) any interest on the part of any person possessing or
who has expressed the intention to possess the power of eminent domain to
purchase or otherwise acquire the Property or (ii) the commencement of any
action or proceeding to take the Property by exercise of the right of
condemnation or eminent domain or of any action or proceeding to close or to
alter the grade of any street on or adjoining the Site. At its option Mortgagee
may participate in any such actions or proceedings in the name of Mortgagee or,
whenever necessary, in the name of Mortgagor, and Mortgagor shall deliver to
Mortgagee such instruments as Mortgagee shall request to permit such
participation. Mortgagor shall not settle any such action or proceeding, whether
by voluntary sale, stipulation or otherwise, or agree to accept any award or
payment without the prior written consent of Mortgagee, which consent shall not
be unreasonably withheld. The total of all amounts awarded or allowed with
respect to all right, title and interest in and to the Property or the portion
or portions thereof taken or affected by such condemnation or eminent domain
proceeding and any interest thereon (herein collectively called the “Award”) is
hereby assigned to, and shall be paid upon receipt thereof, to Mortgagee and the
amount received shall be retained and applied as provided in Paragraph 3.8(b)
below.

(b) Upon Mortgagee’s receipt of any Award, Mortgagee may, at its option, either:

(i) retain and apply the Award toward the Indebtedness; or (ii) subject to such
escrow provisions as Mortgagee may require, pay the Award over in whole or part
to pay or reimburse Mortgagor for the cost of restoring or reconstructing the
Property remaining after such taking (the “Remaining Property”). If Mortgagee
elects to pay the Award, or any part thereof, over to Mortgagor upon the
completion of the restoration or reconstruction of the Remaining Property, any
portion of the Award not used for the restoration or reconstruction of the
Remaining Property shall, at the option of Mortgagee, be applied in reduction of
the Indebtedness; provided, however, that to the extent that such portion of the
Award shall exceed the amount required to satisfy in full the Indebtedness,
Mortgagee shall pay the amount of such excess to Mortgagor or otherwise as
required by law. In no event shall Mortgagee be required to release this
Mortgage until the Indebtedness is fully paid and performed, nor shall Mortgagee
be required to release from the lien of this Mortgage any portion of the
Property so taken until Mortgagee receives the Award for the portion so taken.

(c) The application of the Award toward payment or performance of any of the
Indebtedness shall not be deemed a waiver by Mortgagee of its right to receive
payment or performance of the balance of the Indebtedness in accordance with the
provisions of this Mortgage, the Loan Documents and in any amendments,
modifications or restatements to any of the foregoing. Mortgagee shall have the
right, but shall be under no obligation, to question or appeal the amount of the
Award, and Mortgagee may accept same without prejudice to the rights that
Mortgagee may have to question or appeal such amount. In any such condemnation
or eminent domain action or proceeding Mortgagee may be represented by attorneys
selected by Mortgagee, and all sums paid by Mortgagee in connection with such

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 7 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

action or proceeding, including, without limitation, attorneys’ fees, court
costs, expenses and other charges relating thereto shall, on demand, be
immediately due and payable from Mortgagor to Mortgagee and the same shall be
added to the Indebtedness and shall be secured by this Mortgage.

(d) Notwithstanding any taking by condemnation or eminent domain, closing of, or
alteration of the grade of, any street or other injury to or decrease in value
of the Property by any public or quasi-public authority or corporation, the
Indebtedness shall continue to bear interest until the Award shall have been
actually received by Mortgagee, and any reduction in the Indebtedness resulting
from the application by Mortgagee of the Award shall be deemed to take effect
only on the date of such receipt thereof by Mortgagee.

3.9 Rights of Mortgagee. If Mortgagor fails to pay when due any Impositions when
so required by this Mortgage, or if an Event of Default occurs under this
Mortgage, Mortgagee at its option may pay such Impositions. If Mortgagor fails
to perform any of its obligations under this Mortgage with respect to the
Property, Mortgagee at its option may (but shall not be obligated to) perform
any such obligations of Mortgagor. Mortgagee may enter upon the Property for the
purpose of performing any such act, or to inspect the Property. All Impositions
paid by Mortgagee and all monies expended by Mortgagee in performing any such
obligations of Mortgagor (including legal expenses and disbursements), shall
bear interest at a floating rate per annum equal to six percent (6%) in excess
of the Prime Rate of Fifth Third Bank then in effect, and such interest shall be
paid by Mortgagor upon demand by Mortgagee and shall be additional Indebtedness
secured by this Mortgage.

3.10 Conflict Among Agreements. In the event of any conflict between the
provisions of this Mortgage and the provisions of the Loan Documents, the
provisions of the Loan Documents shall prevail.

or occupancy of the Property;

3.11 Notifications. Mortgagor shall notify Mortgagee promptly of the occurrence
of any of the following:

 

  (a) a fire or other casualty causing damage to the Property in excess of
$20,000;

 

  (b) receipt of notice of condemnation of the Property or any part thereof;

 

  (c) receipt of notice from any governmental authority relating to the
structure, use service, addressed as follows:

 

  To Mortgagor:            DCP Holding Company      100 Crowne Point Place     
Cincinnati, Ohio 45241      Hamilton County, Ohio   To Mortgagee:    Fifth Third
Bank      38 Fountain Square Plaza      Cincinnati, Ohio 45263      Hamilton
County, Ohio EXHIBIT A The Site Address: 100 Crowne Point Place Cincinnati, OH
45241

 

2. USE OF PROCEEDS. Borrower certifies that the proceeds of this loan are to be
used for business purposes. 3. REPRESENTATIONS AND WARRANTIES. Borrower hereby
warrants and represents to Lender the following:

(a) Organization and Qualification. Borrower is duly organized, validly existing
and in good standing forth below:

 

Period    Min. Amount  

12/31/2008 and thereafter

   $ 3,500,000.00   

(b) Debt Service Coverage Ratio. Borrower and Subsidiaries shall not permit its
Debt Service

(d) receipt of any notice of alleged default from the holder of any lien or
security interest in the Property;

(e) the commencement of any litigation affecting the Property; or

(f) any change in the occupancy of the Property.

3.12 Hazardous Substances.

(a) As used in this Section: (i) “Hazardous Substances”: are those substances
defined as toxic or hazardous substances, pollutants, or wastes by Environmental
Law and the following substances: gasoline, kerosene, other flammable or toxic
petroleum products, toxic pesticides and herbicides, volatile solvents,
materials containing asbestos or formaldehyde, and radioactive materials;
(ii) “Environmental Law” means federal laws and

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 8 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

laws of the jurisdiction where the Property is located that relate to health,
safety or environmental protection; (iii) “Environmental Cleanup” includes any
response action, remedial action, or removal action, as defined in Environmental
Law; (iv) an “Environmental Condition” means a condition that can cause,
contribute to, or otherwise trigger an Environmental Cleanup; (v) the terms
“Release”, “Owner”, “Operator”, “Environment”, and “Natural Resources” shall
have the same meanings and definitions as set forth in the Comprehensive
Environmental Response Compensation and Liability Act as amended, 42

U.S.C. §9601 et seq. and regulations promulgated thereunder (collectively
“CERCLA”) and any corresponding state or local law or regulation, provided,
however, that as used herein the term Hazardous Substance shall also include:
(A) any Pollutant or Contaminant as defined by CERCLA or by any other
Environmental Law; (B) any Solid Waste, Hazardous Constituent or Hazardous Waste
as defined by, or as otherwise identified by, the Resource Conservation and
Recovery Act as amended 42 U.S.C. §6901 et seq. or regulations promulgated
thereunder (collectively, “RCRA”) or by any other Environmental Law; and
(C) crude oil, petroleum, and fractions or distillates thereof; and (vi) the
terms “Storage”, “Treatment” and “Disposal” shall have the same meanings and
definitions as set forth in RCRA.

(b) Mortgagor shall not cause or permit the presence, use, disposal, storage, or
release of any Hazardous Substances, or threaten to release any Hazardous
Substances, on or in the Property. Mortgagor shall not do, nor allow anyone else
to do, anything affecting the Property (i) that is in violation of any
Environmental Law, (ii) which creates an Environmental Condition, or
(iii) which, due to the presence, use, or release of a Hazardous Substance,
creates a condition that adversely affects the value of the Property. The
preceding two sentences shall not apply to the presence, use, or storage on the
Property of small quantities of Hazardous Substances that are generally
recognized to be appropriate to normal uses and to maintenance of the Property
(including, but not limited to, hazardous substances in consumer products).

(c) Mortgagor shall promptly give Mortgagee written notice of (i) any
investigation, claim, demand, lawsuit or other action by any governmental or
regulatory agency or private party involving the Property and any Hazardous
Substance or Environmental Law of which Mortgagor has actual knowledge, (ii) any
Environmental Condition, including but not limited to, any spilling, leaking,
discharge, release or threat of release of any Hazardous Substance, and

(iii) any condition caused by the presence, use or release of a Hazardous
Substance which adversely affects the value of the Property. If Mortgagor
learns, or is notified by any governmental or regulatory authority, or any
private party, that any removal or other remediation of any Hazardous Substance
affecting the Property is necessary, Mortgagor shall promptly take all necessary
remedial actions in accordance with Environmental Law. Nothing herein shall
create any obligation on Mortgagee for an Environmental Cleanup.

(d) The Mortgagor hereby agrees to release, hold harmless, defend and indemnify
Mortgagee from, for and against all actual or threatened claims, costs
(including but not limited to the cost of investigation, removal, remediation
and other clean up of Hazardous Substances, and reasonable fees of attorneys and
other professionals, experts and consultants retained by Mortgagee) demands,
orders, losses, lawsuits, liabilities, damages (including without limitation all
consequential damages) and expenses whether brought collectively or individually
by Mortgagor, a governmental authority or any other third party (all the
foregoing hereinafter collectively referred to as “Losses”) arising from or
related to any of the following:

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 9 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

(i) The past, present or future Release, threatened Release, Storage, Treatment,
accumulation, generation, utilization, Disposal, transportation or other
handling or migration of any Hazardous Substance on, in, onto, or from the
Property.

(ii) The violation or alleged violation of Environmental Laws occurring on or
related to the Property.

(iii) Any action taken by Mortgagee to eliminate, prevent, or mitigate the
potential adverse impact on the Real Estate or the Mortgagee as a result of or
in anticipation of any actual, suspected or threatened violation of
Environmental Laws or Release or threatened Release of a Hazardous Substance on,
in or from or otherwise affecting the Property; such action may include but need
not be limited to, the disposition, distribution, sale, disclaimer, or
renunciation or any portion of the Real Estate.

(iv) The costs of any required or necessary repair, cleanup or detoxification of
the Property and the preparation and implementation of any closure, remedial or
other required plans.

Clauses (d)(i) through (iv) above are hereinafter referred to collectively as
“Environmental Matters.”

(e) The Mortgagor hereby agrees that Mortgagee shall be reimbursed directly by
the Mortgagor or if a sale of all or part of the Real Estate occurs, from the
Real Estate or proceeds thereof for any Losses suffered or sustained or
threatened to be suffered or sustained by Mortgagee as a result of Environmental
Matters, until such time as the Mortgagee has been reimbursed in full.

(f) This indemnity shall survive the release of the lien of this Mortgage, or
the extinguishment of the lien by foreclosure or deed in lieu thereof or by any
other action. The foregoing covenant regarding survival shall survive such
release or extinguishment.

ARTICLE 4

EVENTS OF DEFAULT

Any of the following events shall be an Event of Default:

4.1 Cross-Default. An Event of Default occurs under any of the Loan Documents or
in any amendments, modifications or restatements to any of the foregoing.

4.2 Breach of Covenants. Mortgagor defaults in the performance or observance of
any of the following covenants:

(a) to maintain in force the insurance required by Section 3.6 (Insurance) of
this Mortgage;

(b) to comply with any of the notice requirements set forth in Section 3.6
(Insurance), Section 3.8 (Eminent Domain) or Section 3.11 (Notifications) of
this Mortgage; or

(c) any other covenant or agreement contained in this Mortgage and such default
continues for 30 days after notice thereof from Mortgagee.

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 10 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

4.3 Representation or Warranty Untrue. Any representation or warranty of the
Mortgagor under this Mortgage or any other Loan Document is untrue or misleading
in any material respect.

4.4 Foreclosure. A foreclosure proceeding (whether judicial or otherwise) is
instituted with respect to any mortgage or lien of any kind encumbering any
portion of the Property.

4.5 Limitation on Amount. Mortgagor limits or attempts to limit the loan
indebtedness secured by this Mortgage pursuant to Ohio Revised Code §5301.232.

4.6 Other Obligations. Any default occurs under any other obligation of
Mortgagor to Mortgagee or otherwise described herein as Indebtedness.

ARTICLE 5

REMEDIES

5.1 Remedies. Upon the occurrence, and until the waiver by Mortgagee, of an
Event of Default:

(a) Mortgagee may declare the entire balance of the Indebtedness to be
immediately due and payable, and upon any such declaration, the entire unpaid
balance of the Indebtedness shall become and be immediately due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Mortgagor.

(b) Mortgagee may institute a proceeding or proceedings, judicial or otherwise,
for the complete or partial foreclosure of this Mortgage under any applicable
provision of law.

(c) Mortgagee may institute a proceeding or proceedings to eject Mortgagor from
possession of the Property and to obtain possession of the Property by
Mortgagee, with or without instituting a foreclosure proceeding.

(d) Mortgagee may sell (the power of sale, if permitted and provided by
applicable law, being expressly granted by Mortgagor to Mortgagee) the Property,
and all estate, right, title, interest, claim and demand of Mortgagor therein,
and all rights of redemption thereof, at one or more sales, as an entirety or in
parcels, with such elements of real and/or personal property, and at such time
and place and upon such terms as Mortgagee may deem expedient, or as may be
required by applicable law, and in the event of a sale, by foreclosure or
otherwise, of less than all of the Property, this Mortgage shall continue as a
lien and security interest on the remaining portion of the Property.

(e) Mortgagee may institute an action, suit or proceeding in equity for the
specific performance of any of the provisions contained in this Mortgage, the
Loan Documents and in any amendments, modifications or restatements to any of
the foregoing.

(f) Mortgagee may apply for the appointment of a receiver, custodian, trustee,
liquidator or conservator of the Property to be vested with the fullest powers
permitted under applicable law, as a matter of right and without regard to, or
the necessity to disprove, the adequacy of the security for the Indebtedness or
the solvency of Mortgagor or any other person liable for the payment of the
Indebtedness, and Mortgagor and each such person liable for the payment of the
Indebtedness consents or shall be deemed to have consented to such appointment.

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 11 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

(g) Mortgagee may enter upon the Property, and exclude Mortgagor and its agents
and servants wholly therefrom, without liability for trespass, damages or
otherwise, and take possession of all books, records and accounts relating
thereto and all other Property; and having and holding the same Mortgagee may
use, operate, manage, preserve, control and otherwise deal therewith and conduct
the business thereof, without interference from Mortgagor; and upon each such
entry and from time to time thereafter Mortgagee may, at the expense of
Mortgagor and the Property, without interference by Mortgagor and as Mortgagee
may deem advisable, (i) insure or reinsure the Property, (ii) make all necessary
or proper repairs, renewals, replacements, alterations, additions, betterments
and improvements thereto and thereon and (iii) in every such case in connection
with the foregoing have the right to exercise all rights and powers of Mortgagor
with respect to the Property, either in Mortgagor’s name or otherwise.

(h) Mortgagee may, with or without entering upon the Property, collect, receive,
sue for and recover in its own name all rents and cash collateral derived from
the Property, and may deduct therefrom all costs, expenses and liabilities of
every character incurred by Mortgagee in controlling the same and in using,
operating, managing, preserving and controlling the Property, and otherwise in
exercising Mortgagee’s rights under this Mortgage or the Loan Documents,
including, but not limited to, all amounts disbursed to pay Impositions,
insurance premiums and other charges in connection with the Property, as well as
compensation for the services of Mortgagee and its respective attorneys, agents
and employees.

(i) Mortgagee may release any portion of the Property for such consideration as
Mortgagee may require without, as to the remainder of the Property, in any way
impairing or affecting the position of Mortgagee with respect to the balance of
the Property; and Mortgagee may accept by assignment, pledge or otherwise any
other property in place thereof as Mortgagee may require without being
accountable for so doing to any other lienholder.

(j) Mortgagee may take all actions, or pursue any other right or remedy,
permitted under the Uniform Commercial Code in effect in the State in which the
Property is located , under any other applicable law or in equity.

5.2 Mortgagee’s Cause of Action. Mortgagee shall have the right, from time to
time, to bring an appropriate action to recover any sums required to be paid by
Mortgagor under the terms of this Mortgage or the Loan Documents, as the same
become due, without regard to whether or not the principal indebtedness or any
other sums secured by this Mortgage or the Loan Documents shall be due, and
without prejudice to the right of Mortgagee thereafter to institute foreclosure
or otherwise dispose of the Property or any part thereof, or any other action,
for any default by Mortgagor existing at the time the earlier action was
commenced.

5.3 Costs and Expenses. There shall be allowed and included as additional
Indebtedness secured by the lien of this Mortgage, to the extent permitted by
law, all expenditures and expenses of Mortgagee for attorneys’ fees, court
costs, appraisers’ fees, sheriff’s fees, documentary and expert evidence,
stenographers’ charges, publication costs and such other costs and expenses as
Mortgagee may deem reasonably necessary to exercise any remedies or to evidence
to bidders at any sale of the Property the true condition of the title to or the
value of the Property. All such expenditures and expenses shall bear interest at
a floating rate per annum equal to six percent (6%) in excess of the Prime Rate
of Fifth Third Bank then in effect, and such interest shall be paid by Mortgagor
upon demand by Mortgagee and shall be additional Indebtedness secured by this
Mortgage.

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 12 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

5.4 Proceeds. The proceeds received by Mortgagee in any foreclosure sale of the
Property shall be distributed and applied in the following order of priority:
first, on account of all costs and expenses incident to the foreclosure
proceedings, including all such items as are mentioned in Section 5.3; second,
to all other items which under the terms hereof constitute Indebtedness or
Impositions; and, third, any surplus to Mortgagor, its legal representatives or
assigns, or to third persons with rights to the proceeds, as their rights may
appear.

5.5 Receiver. Without limiting the application of Section 5.1 of this Mortgage,
upon, or at any time after, the filing of a suit to foreclose this Mortgage,
Mortgagee shall be entitled to have a court appoint a receiver of the Property.
Such appointment may be made either before or after sale, without notice to
Mortgagor or any other person, without regard to the solvency of the person or
persons, if any, liable for the payment of the Indebtedness and without regard
to the then value of the Property, and Mortgagee may be appointed as such
receiver. The receiver shall have the power to collect the rents, issues and
profits of the Property during the pendency of such foreclosure suit, as well as
during any further times when Mortgagee, absent the intervention of such
receiver, would be entitled to collect such rents, issues and profits, and all
other powers which may be necessary or are usual in such cases for the
protection, possession, control, management and operation of the Property during
the whole of such period. The court from time to time may authorize the receiver
to apply net income in the Receiver’s hands in payment in whole or in part of
the Indebtedness, or in payment of any tax, assessment or other lien that may be
or become superior to the lien hereof or superior to a decree foreclosing this
Mortgage, provided such application is made prior to foreclosure sale.

5.6 Rights Cumulative. The rights of Mortgagee arising under the provisions and
covenants contained in each of the Mortgage and the Loan Documents shall be
separate, distinct and cumulative, and none of them shall be exclusive of the
others. In addition to the rights set forth in this Mortgage or any other Loan
Documents, Mortgagee shall have all rights and remedies now or hereafter
existing at law or in equity or by statute. Mortgagee may pursue its rights and
remedies concurrently or in any sequence, and no act of Mortgagee shall be
construed as an election to proceed under any one provision herein or in such
other documents to the exclusion of any other provision, anything herein or
otherwise to the contrary notwithstanding. If Mortgagor fails to comply with
this Mortgage, no remedy of law will provide adequate relief to Mortgagee, and
Mortgagee shall be entitled to temporary and permanent injunctive relief without
the necessity of proving actual damages.

5.7 No Merger. If Mortgagee shall at any time hereafter acquire title to any of
the Property, then the lien of this Mortgage shall not merge into such title,
but shall continue in full force and effect to the same extent as if the
Mortgagee had not acquired title to any of the Property. Furthermore, if the
estate of the Mortgagor shall be a leasehold, unless the Mortgagee shall
otherwise consent, the fee title of the Property shall not merge with such
leasehold, notwithstanding the union of said estates either in the ground lessor
or in the fee owner, or in a third party, by purchase or otherwise. If, however,
the Mortgagee shall be requested to and/or shall consent to such merger or such
merger shall nevertheless occur without its consent, then this Mortgage shall
attach to and cover and be a lien upon the fee title or any other estate in the
Property demised under the ground lease acquired by the fee owner and the same
shall be considered as mortgaged to the Mortgagee and the lien hereof spread to
cover such estate with the same force and effect as though specifically herein
granted.

5.8 Waivers of Mortgagor. Mortgagor hereby waives the benefit of any stay,
moratorium, valuation or appraisal law or judicial decision, any defects in any
proceeding instituted by Mortgagee with respect to this Mortgage or any Loan
Documents, and any right of redemption with respect to the Property. Mortgagor
waives any right to require marshalling of assets in connection with enforcement
of Indebtedness and any right to require the sale of the Property in parcels or
to select the order in which parcels are to be sold. Mortgagor waives the right
to all notices to which Mortgagor may otherwise be

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 13 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

entitled, except those expressly provided for herein. No delay on Mortgagee’s
part in exercising any power of sale, lien, option or other right with respect
to the Property, and no notice or demand which may be given to or made upon the
Mortgagor by Mortgagee with respect to any power of sale, lien, option or other
right with respect to the Property, shall constitute a waiver thereof, or limit
or impair Mortgagee’s right to take any action or to exercise any power of sale,
lien option, or any other right with respect to the Property without notice or
demand, or prejudice Mortgagee’s rights as against the Mortgagor in any respect.
In addition, no action taken by Mortgagee with respect to the Property shall in
any way impair or limit Mortgagee’s right to exercise any or all rights or
remedies Mortgagee may otherwise have against Mortgagor with respect to any
Indebtedness. This Mortgage shall not, in any manner, be construed as a
compromise of any Indebtedness. The pledge of, and security interest in, the
Property by the Mortgagor to Mortgagee are absolute, unconditional and
continuing and will remain in full force and effect until the Indebtedness have
been fully paid and satisfied. The pledge of, and security interest in, the
Property will extend to and cover renewals of the Indebtedness and any number of
extensions of time for payment thereof and will not be affected by any
surrender, exchange, acceptance or release by the Mortgagee of any other pledge
or any security held by it for any of the Indebtedness. Notice of acceptance of
the pledge and security interest, notice of extensions of credit to the
Mortgagor from time to time, notice of default, diligence, presentment, protest,
demand for payment, notice of demand or protest, notice of making, renewing or
extending any of the Indebtedness and any defense based upon a failure of
Mortgagee to comply with the notice requirements of the applicable version of
Uniform Commercial Code are hereby waived. Mortgagee in its sole discretion may
determine the reasonableness of the period which may elapse prior to the making
of demand for any payment upon the Mortgagor or any guarantor and it need not
pursue any of its remedies against any other party before having recourse
against the Property.

ARTICLE 6

MISCELLANEOUS

6.1 Uniform Commercial Code Security Agreement. This Mortgage is intended to be
a security agreement pursuant to the Uniform Commercial Code as adopted in the
state where the Property is located for any of the items specified above as part
of the Property which may be subject to a security interest pursuant to the
applicable version of the Uniform Commercial Code, and Mortgagor hereby grants
Mortgagee a security interest in such items. Mortgagor agrees that Mortgagee may
file this mortgage instrument, or a reproduction thereof, in the real estate
records or other appropriate index, as a financing statement for any of the
items specified above as part of the Property. Any reproduction of this Mortgage
shall be sufficient as a financing statement. In addition, Mortgagor authorizes
to Lender to file any financing statements that Mortgagee may require to perfect
a security interest with respect to said items. Mortgagor shall pay all costs of
filing such financing statement and any extensions, renewals, amendments and
releases thereof, and shall pay all reasonable costs and expenses of any record
searches for financing statements Mortgagee may require. Without the prior
written consent of Mortgagee, Mortgagor shall not create or suffer to be created
pursuant to the Uniform Commercial Code any other security interest in such
items, including replacements and additions thereto. Upon any Event of Default
under this Mortgage, Mortgagee shall have the remedies of a secured party under
the Uniform Commercial Code and, at Mortgagee’s option, may also invoke the
remedies provided in this Mortgage. In exercising any of said remedies,
Mortgagee may proceed against the items of real property and any items of
personal property specified above as part of the Property separately or together
and in any order whatsoever, without in any way affecting the availability of
Mortgagee’s remedies under the Uniform Commercial Code or of the remedies in
this Mortgage.

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 14 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

6.2 Waiver. No delay or omission by Mortgagee to exercise any right shall impair
any such right or be a waiver thereof, but any such right may be exercised from
time to time and as often as may be deemed expedient. Each waiver must be in
writing and executed by Mortgagee to be effective, and a waiver on one occasion
shall be limited to that particular occasion.

6.3 Amendments in Writing. No change, amendment, or modification hereof, or any
part hereof, shall be valid unless in writing and signed by the parties hereto
or their respective successors and assigns.

6.4 Notices. All notices, demands and requests given or required to be given by
either party hereto to the other party shall be in writing and shall be deemed
to have been properly given if sent by U.S. registered or certified mail,
postage prepaid, return receipt requested, or by overnight delivery or to such
other address as Mortgagor or Mortgagee may from time to time designate by
written notice.

6.5 Interpretation. The titles to the Sections and Paragraphs hereof are for
reference only and do not limit in any way the content thereof. Any words herein
which are used in one gender shall be read and construed to mean or include the
other gender wherever they would so apply. Any words herein which are used in
the singular shall be read and construed to mean and to include the plural
wherever they would so apply, and vice versa.

6.6 Covenant Running With the Land. Any act or agreement to be done or performed
by Mortgagor shall be construed as a covenant running with the land and shall be
binding upon Mortgagor and its successors and assigns as if they had personally
made such agreement.

6.7 Complete Agreement; Counterparts. This Mortgage and the Exhibits are the
complete agreement of the parties hereto and supersede all previous
understandings relating to the subject matter hereof. This Mortgage may be
amended only by an instrument in writing which explicitly states that it amends
this Mortgage, and is signed by the party against whom enforcement of the
amendment is sought. This Mortgage may be executed in several counterparts, each
of which shall be regarded as an original and all of which shall constitute but
one and the same instrument.

6.8 Validity. The provisions of this Mortgage are severable. If any term,
covenant or condition of this Mortgage shall be held to be invalid, illegal or
unenforceable in any respect, the remainder of this Mortgage shall not be
invalidated thereby, and this Mortgage shall be construed without such
provision.

6.9 Governing Law. This Mortgage for all purposes shall be construed and
enforced in accordance with the domestic laws of the State of Ohio.

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 15 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

6.10 Binding Effect; Assignment. This Mortgage shall be binding upon and inure
to the benefit of the respective legal representatives, successors and assigns
of the parties hereto; however, Mortgagor may not assign any of its rights or
delegate any of its obligations hereunder. Mortgagee may assign this Mortgage to
any other person, firm, or corporation provided all of the provisions hereof
shall continue in force and effect and, in the event of such assignment, any
advances made by any assignee shall be deemed made in pursuance and not in
modification hereof and shall be evidenced and secured by, the Loan Documents
and this Mortgage.

6.11 Interest. In no event shall the interest rate and other charges related to
the Indebtedness exceed the highest rate permissible under any law which a court
of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that a court determines that Mortgagee has received
interest and other charges hereunder in excess of the highest permissible rate
applicable hereto, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the principal balance of the Indebtedness,
and the provisions hereof shall be deemed amended to provide for the highest
permissible rate. If there is no Indebtedness outstanding, Mortgagee shall
refund to Mortgagor such excess.

6.12 O.R.C. 1311.14. This Mortgage secures unpaid balances of obligatory loan
advances to be made by Mortgagee to Mortgagor pursuant to the terms and
provisions of the Loan Documents. The Loan Documents obligate Mortgagee to
advance to Mortgagor certain sums under definite and certain conditions, in a
particular manner and at the times set forth therein, the total outstanding
indebtedness of which, at any one time, is equal to the amount of the debt
secured by this Mortgage. Mortgagee is authorized and empowered to do all things
provided to be done by a Mortgagee under Section 1311.14 of the Ohio Revised
Code and any amendments or supplements thereto. This Mortgage is made pursuant
to Section 5301.232 and Chapter 1309, including Section 1309.334, of the Ohio
Revised Code.

6.13 Future Advances. The parties hereto intend and agree that this Mortgage
shall secure unpaid balances of any loan advances, whether obligatory or not,
and whether made pursuant to the Loan Documents or not, made by Mortgagee after
this Mortgage is recorded to the extent that the total unpaid loan indebtedness,
exclusive of interest thereon, does not exceed the maximum aggregate amount of
unpaid loan indebtedness which may be outstanding at any time, which is One
Million Four Hundred Thirty Five Thousand and 00\100 Dollars ($1,435,000.00).
Mortgagor further covenants and agrees to repay all such loan advances with
interest, and that the covenants contained in this Mortgage shall apply to such
loan advances as well.

6.14 Mortgagee’s Status. Mortgagor hereby acknowledges and agrees that the
undertaking of Mortgagee under this Mortgage is limited as follows:

Mortgagee shall not act in any way as the agent for or trustee of Mortgagor.
Mortgagee does not intend to act in any way for or on behalf of Mortgagor with
respect to disbursement of the proceeds of the indebtedness secured hereby.
Mortgagee’s intent in imposing the requirements set forth herein and in the Loan
Documents is that of a lender protecting the priority of its mortgage and the
value of its security. Mortgagee assumes no responsibility for the completion of
any Improvements erected or to be erected upon the Property; the payment of
bills or any other details in connection with the Property; any plans and
specifications in connection with the Property; or Mortgagor’s relations with
any contractors. This Mortgage is not to be construed by Mortgagor or anyone
furnishing labor, materials, or any other work or product for improving the
Property as an agreement upon the part of the Mortgagee to assure anyone that
such person will be paid for furnishing such labor, materials, or any other work
or product; any such person must look entirely to Mortgagor for such payment.
Mortgagee assumes no responsibility for the architectural or structural
soundness of any improvements on or to be erected upon the Property or for the
approval of any plans and specifications in connection therewith or for any
improvements as finally completed.

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 16 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

ARTICLE 7

ASSIGNMENT OF RENTS AND LEASES

7.1 Assignment of Rents. Mortgagor hereby grants, transfers, and assigns and
sets over to Mortgagee all right, title and interest in and to, all rents,
issues, profits and privileges (now due or which may hereafter become due) of,
(a) the Property and all improvements at any time constructed thereon or any
personal property or fixtures at any time installed or used therein, and (b) all
leases now or hereafter existing on all or any part of the Property, whether
written or oral, or any letting or any agreement for the use or occupancy of any
part of the Property which may heretofore have been or which may hereafter be
made or agreed to between Assignor or any other present, prior, or subsequent
owner of the Property, or any interest therein, or which may be made or agreed
to by Assignee, its successors or assigns, under the powers herein granted and
any tenant or occupant of all or any part of the Property (the “Leases” and
each, a “Lease”), including without limitation any Leases existing as of the
date of this Mortgage and described in Exhibit “C” attached hereto and made a
part hereof (the “Existing Leases”), all for the purpose of securing the prompt
payment, performance and discharge, when due, of the Indebtedness.

7.2 Representations. Mortgagor hereby represents that (a) except for the
Existing Leases, there are no leases, subleases or agreements to lease (as
lessor or lessee) or sublease (as sublessor or sublessee) all of or any part of
the Property; (b) the Existing Leases are valid and enforceable, no default
exists under the Existing Leases, Mortgagor is entitled to receive all the
rents, issues and profits and to enjoy all the rents and benefits mentioned
herein and assigned hereby, and the same have not been sold, assigned,
transferred or set over by any instrument now in force, and shall not at any
time during the life of this Mortgage be sold, assigned, transferred or set over
by Mortgagor or any other person or persons taking under or through Mortgagor,
except pursuant to this Mortgage; and (c) Mortgagor has the sole right to sell,
assign, transfer, and set over the same and to grant and confer upon Mortgagee
the rights, interests, powers and authorities herein granted and conferred.

7.3 Further Assurances. Mortgagor shall from time to time execute any and all
instruments reasonably requested by Mortgagee in order to effectuate this
Mortgage and to accomplish any of the purposes that are necessary or appropriate
in connection with this assignment of the leases of the Property, including
without limitation, specific assignments of any Lease or agreement relating to
the use and occupancy of the Property or to any part thereof now or hereafter in
effect, as may be necessary or desirable in Mortgagee’s opinion in order to
further secure Mortgagee hereunder.

7.4 Lease Modification. Mortgagor shall not (i) amend, extend or modify any
Lease, (ii) waive or release lessees from obligations under any Lease or
Existing Lease, (iii) terminate or accept from a tenant the termination of any
Lease or Existing Lease, (iv) consent to the Mortgage or subleasing of the
lessee’s interest under any lease or Existing Lease, or (v) evict or institute
proceedings to evict any tenant under a Lease or Existing Lease, without the
prior written consent of Mortgagee, which may be withheld in Mortgagee’s sole
and absolute discretion.

7.5 Lack of Responsibility. Mortgagee shall not in any way be responsible for
any failure to do any or all of the things for which the rights, interests,
power or authority are herein granted; and Mortgagee shall not be responsible
for, or liable under, any of the agreements undertaken or obligations imposed
upon the Mortgagor as lessor under any of the Leases or other agreements with
respect to the Property. Mortgagee shall be accountable only for the amounts, if
any, actually received by it under the terms of this Mortgage.

7.6 Effective Date. The parties agree that this Mortgage is an actual assignment
effective as of the date hereof, and that upon demand made by Mortgagee on the
lessor or lessee under any of the

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 17 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

Leases or on any person liable for any of the rents, issues, and profits of and
from the Property or any part thereof, such lessor or lessee or person liable
for any of such rents, issues and profits shall, and is hereby authorized and
directed to pay to or upon Mortgagee’s order, and without any inquiry of any
nature, all rents and other payments then or thereafter accruing under the
Leases or any other instrument or agreement, oral or written, granting rights
to, and creating an obligation to pay rents, issues, or profits in connection
with the Property.

7.7 Collection and Application of Rents. As long as no Event of Default exists
under the Indebtedness secured hereby, Mortgagee agrees not to demand from any
lessor or lessee under the Leases or from any other persons liable therefor, any
of the rents, issues or profits hereby assigned, but shall permit Mortgagor to
collect all such rents, issues and profits from the Property and the Leases on,
but not prior to, accrual, and Mortgagor shall apply the same (i) first, to the
payment of taxes and assessments upon the Property before penalty or interest is
due thereon, (ii) second, to the cost of such insurance and of such maintenance
and repairs as are required by the terms of the Loan Documents, and (iii) third,
to the payment of principal, premium (if any) and interest becoming due on the
Loan Documents, before using any part of the same for any other purposes;
provided, however, that notwithstanding the provisions of this section, all
lessors and lessees under the Leases and all persons liable for rents, issues
and profits of and from the Property shall comply with any demands for rents
made by Mortgagee pursuant to the provisions of this Mortgage without reference
to whether or not the same is made in accordance with this section and without
further consent from Mortgagor.

7.8 Default; Remedies. Upon or at any time after the occurrence of an Event of
Default under the Indebtedness, Mortgagee may declare all sums secured hereby
immediately due and payable and may, at Mortgagee’s option, without notice,
either in Mortgagee’s person or by agent and with or without bringing any action
or proceeding, or by any receiver to be appointed by a court, enter upon, take
possession of, and manage and operate the Property and each and every part
thereof, and in connection therewith, Mortgagee may make, enforce, and modify
any of the Leases; fix or modify rents; repair, maintain, and improve the
Property; employ contractors, subcontractors, and workmen in and about the
Property; obtain and evict tenants; in its own name, sue for or otherwise
collect or reserve any and all rents, issues and profits, including those past
due and unpaid; employ leasing agents, managing agents, attorneys and
accountants in connection with the enforcement of Mortgagee’s rights hereunder
and pay the reasonable fees and expenses thereof; and otherwise do and perform
any and all acts which Mortgagee may deem necessary and appropriate in and about
the Property for the protection thereof and of Mortgagee’s rights hereunder or
under the Loan Documents, and any and all amounts expended by Mortgagee in
connection with the foregoing shall constitute additional Indebtedness secured
hereby. Mortgagee shall apply any monies collected by Mortgagee, as aforesaid,
less costs and expenses incurred, as aforesaid, upon any Indebtedness secured
hereby in such order and manner as Mortgagee may determine. The entering upon
and taking possession of the Property; the collection of rents, issues, and
profits; the exercise of any rights hereinabove specified; and the application
of collections, as aforesaid, shall not cure, waive, modify or affect any
default hereunder or under the Loan Documents.

7.9 Tenants. All tenants or occupants of any part of the Property (including
without limitation, all persons claiming any interest as lessor or lessee under
any Leases) are hereby authorized to recognize the claims and demands of
Mortgagee without investigation as to the reason for any action taken by
Mortgagee or the validity or the amount of indebtedness owing to or the
existence of any default hereunder or under the Loan Documents, or the
application to be made by Mortgagee, of any amounts to be paid to Mortgagee.
Mortgagee’s sole signature shall be sufficient for the exercise of any right
under this Mortgage and Mortgagee’s sole receipt given for any sums received
shall be a full discharge and release therefor to any such tenant or occupant of
the Property. Checks for all or any part of the rental collected under this
Mortgage shall be made to the exclusive order of Mortgagee.

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 18 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

7.10 Performance of Obligations. Mortgagor shall perform all of its obligations
as lessor or lessee under any of the Leases, and shall give prompt notice to
Mortgagee of any notice of default by Mortgagor under any of the Leases,
together with a complete copy of any such notice. Mortgagor shall enforce the
performance and observance of each and every covenant of the lessor’s or
lessees’ under the Leases.

7.11 Operation of Property. Mortgagee shall not be obligated to perform or
discharge any obligation, duty or liability under any of the Leases, nor shall
this Mortgage operate to place upon Mortgagee responsibility for the control,
operation, management, or repair of the Property or the carrying out of any of
the terms and conditions of any of the Leases; nor shall this Mortgage operate
to make Mortgagee liable for any waste committed on the Property by the lessor
or lessee under any of the Leases or committed by any other party, or for any
dangerous or defective condition of the Property, or for any negligence in the
management, upkeep, repair or control of the Property, resulting in loss, injury
or death to any tenant, licensee, employee, invitee or stranger.

7.12 Indemnification with respect to Leases. Mortgagor shall, and does hereby
agree to, indemnify and hold Mortgagee harmless of and from any and all
liability, loss or damage which it may or might incur under any of the Leases or
under or by reason of this Mortgage and of and from any and all claims and
demands whatsoever which may be asserted against it by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in any of the Leases, except for
liability, loss or damage and all claims and demands arising from actions taken
by Mortgagee or its authorized representatives hereunder. Should Mortgagee incur
any such liability, loss or damage under any of the Leases or under or by reason
of this Mortgage, or in the defense of any such claims or demands, the amount
thereof, including costs, expenses, and reasonable attorney’s fees, shall be
secured hereby, Mortgagor shall reimburse Mortgagee therefor immediately upon
demand, and upon Mortgagor’s failure to do so, Mortgagee may declare all such
sums immediately due and payable.

7.13 Advance Rent. Mortgagor has not and shall not accept rent in advance under
any of the Leases except only monthly rents for current months which may be paid
in advance.

ARTICLE 8

DEFEASANCE

8.1 Defeasance. If Mortgagor shall keep, observe and perform all of the
covenants and conditions of this Mortgage on its part to be kept and performed
and shall pay and perform, or cause to be paid and performed, all of the
Indebtedness whether now outstanding or hereafter arising, including all
extensions and renewals thereof, and all of the other Indebtedness, then
Mortgagee shall release this Mortgage upon the request and at the expense of
Mortgagor, otherwise this Mortgage shall remain in full force and effect.

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 19 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
date first above written.

 

MORTGAGOR: DCP Holding Company, an Ohio corporation By: /s/ Robert Hodgkins, Jr.
(Authorized Signer)

Robert Hodgkins Jr., Vice President/CFO (Print Name and Title)

The foregoing instrument was acknowledged before me this December 21, 2012 by
Robert Hodgkins Jr., Vice President/CFO of DCP Holding Company, an Ohio
corporation, on behalf of the corporation.

 

/s/ Beth A. Rogers Notary Public

This instrument prepared by:

Fifth Third Bank, an Ohio banking corporation, 38 Fountain Square Plaza
Cincinnati, Ohio 45263 Hamilton County Ohio

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 20 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

EXHIBIT B - Restrictions on the Site Approved by Mortgagee [Easement and
Restrictions of Record as of this date (but excluding any prior Mortgage
liens).]

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 21 -52381-27-1-S.FOUS



--------------------------------------------------------------------------------

EXHIBIT C - Existing Leases

 

OPEN-END-MORTGAGE © Fifth Third Bancorp 2001M (12/12) - 22 -52381-27-1-L-S.FOUS